Case 2:12-cv-00102-SFC-RSW ECF No. 590-4 filed 07/31/20 PagelD.20644 Page 1of6

EXHIBIT B
Case 2:12-cv-00102-SFC-RSW ECF No. 590-4 filed 07/31/20 PagelD.20645 Page 2 of 6

Burton, Emma

From: Burton, Emma

Sent: Wednesday, July 22, 2020 6:27 PM

To: ‘Jennifer Kelly’

Ce: Scott DiCarlo; Alfonso.Rogers@kcclic.com; sraiter@larsonking.com; Dewitt M.

Lovelace; Sparky (gmail.com); DonBarrettPA@gmail.com; Sasse, Daniel; Arbabi,
Deborah; Jon Cuneo; Rives, Ann; Lines, Joe
Subject: RE: Auto Parts - Reserve Distribution Inquiry

Thanks, Jen, but that was not our understanding following the July 15 call. Is class counsel now explicitly refusing to
allow adequate time for briefing on this issue? We are happy to discuss an expedited schedule with you, and if we file
an emergency motion to delay distribution the court is likely to order us to meet and confer over a briefing schedule
anyway.

| am available by phone this evening to discuss (301-602-9536). Otherwise, we request your response by 10amEST
tomorrow (07/23).

Best,
Emma

From: Jennifer Kelly [mailto:jkelly@cuneolaw.com]

Sent: Wednesday, July 22, 2020 5:07 PM

To: Burton, Emma

Cc: Scott DiCarlo; Alfonso.Rogers@kccllc.com; sraiter@larsonking.com; Dewitt M. Lovelace; Sparky (gmail.com);
DonBarrettPA@gmail.com; Sasse, Daniel; Arbabi, Deborah; Jon Cuneo; Jennifer Kelly

Subject: RE: Auto Parts - Reserve Distribution Inquiry

External Email

Hi Emma,

Our understanding was that you would try to obtain an order from the court directing us not to distribute reserve
funds by July 31, 2020. That is to say, we plan to move forward with reserve fund distribution as soon as
possible after July 31, 2020, unless an order is in place at that time.

Take care,
Jen

Jennifer E. Kelly

Cuneo Gilbert & LaDuca, LLP
Suite 200

4725 Wisconsin Avenue, NW
Washington, DC 20016
202-789-3960 (main)
Case 2:12-cv-00102-SFC-RSW ECF No. 590-4 filed 07/31/20 PagelD.20646 Page 3 of 6

202-905-0995 (direct)
202-734-8537 (cell)

jkelly@cuneolaw.com

From: Burton, Emma <EBurton@crowell.com>

Sent: Friday, July 17, 2020 1:06 PM

To: Jennifer Kelly <jkelly@cuneolaw.com>

Ce: Scott DiCarlo <Scott.DiCarlo@kccllc.com>; Alfonso.Rogers@kccllc.com; sraiter@larsonking.com; Dewitt M. Lovelace
<dml@lovelacelaw.com>; Sparky (gmail.com) <sparkylovelace@gmail.com>; DonBarrettPA@gmail.com; Sasse, Daniel
<DSasse@crowell.com>; Arbabi, Deborah <DArbabi@crowell.com>; Jon Cuneo <JonC@cuneolaw.com>

Subject: RE: Auto Parts - Reserve Distribution Inquiry

Hi Jen —

Thank you for following-up on the reserve fund eligibility issue. As we discussed on the Wednesday call, we are
preparing to file a motion no later than July 31, 2020, based on Jon’s representation that no reserve funds would be
distributed prior to that date.

Please let us know if you have any questions.

Best,
Emma

Emma Burton | Crowell & Moring LLP
1001 Pennsylvania Avenue NW | Washington, DC 20004
202-624-2974 (direct) | 301-602-9536 (mobile)

From: Jennifer Kelly [mailto:jkelly@cuneolaw.com]
Sent: Thursday, July 16, 2020 1:37 PM

To: Burton, Emma

Cc: Scott DiCarlo; Alfonso.Rogers@kccllc.com; sraiter@larsonking.com; Dewitt M. Lovelace; Sparky (gmail.com);
DonBarrettPA@gmail.com; Sasse, Daniel; Arbabi, Deborah; Jon Cuneo; Jennifer Kelly
Subject: RE: Auto Parts - Reserve Distribution Inquiry

External Email
Emma,

As Jon indicated we would during our call yesterday, we checked with our co-lead counsel and we cannot
accommodate your request regarding reserve fund distributions.

Take care,

Jen

Jennifer E. Kelly

Cuneo Gilbert & LaDuca, LLP

Suite 200
4725 Wisconsin Avenue, NW
Case 2:12-cv-00102-SFC-RSW ECF No. 590-4 filed 07/31/20 PagelD.20647 Page 4of6

Washington, DC 20016
202-789-3960 (main)
202-905-0995 (direct)
202-734-8537 (cell)

jkelly@cuneolaw.com

From: Burton, Emma <EBurton@crowell.com>
Sent: Wednesday, July 15, 2020 12:06 PM

To: Jon Cuneo <JonC@cuneolaw.com>

Cc: Scott DiCarlo <Scott.DiCarlo@kccllc.com>; Alfonso.Rogers@kccllc.com; sraiter@larsonking.com; Dewitt M. Lovelace
<dm!@lovelacelaw.com>; Sparky (gmail.com) <sparkylovelace@gmail.com>; DonBarrettPA@gmail.com; Jennifer Kelly
<jkelly@cuneolaw.com>; Sasse, Daniel <DSasse@crowell.com>; Arbabi, Deborah <DArbabi@crowell.com>

Subject: RE: Auto Parts - Reserve Distribution Inquiry
You can call me directly — 301-602-9536.

Thanks.

From: Jon Cuneo [mailto: JonC@cuneolaw.com]
Sent: Wednesday, July 15, 2020 12:05 PM
To: Burton, Emma

Cc: Scott DiCarlo; Alfonso.Rogers@kccllc.com; sraiter@larsonking.com; Dewitt M. Lovelace; Sparky (gmail.com);
DonBarrettPA@gmail.com; Jennifer Kelly; Sasse, Daniel; Arbabi, Deborah
Subject: Re: Auto Parts - Reserve Distribution Inquiry

External Email
| cannot get on your line. How can Jen and | reach you? Jon

Sent from my iPad

On Jul 15, 2020, at 8:26 AM, Burton, Emma <EBurton@crowell.com> wrote:

Hi Jon —

Yes, we can shift call to 12:O0OEST today. | will update the call invite shortly.

Thanks,
Emma

From: Jon Cuneo [mailto: JonC@cuneolaw.com]
Sent: Wednesday, July 15, 2020 7:34 AM
To: Burton, Emma

Cc: Scott DiCarlo; Alfonso.Rogers@kccllc.com; sraiter@larsonking.com; Dewitt M. Lovelace; Sparky
(gmail.com); DonBarrettPA@gmail.com; Jennifer Kelly; Sasse, Daniel; Arbabi, Deborah

Subject: Re: Auto Parts - Reserve Distribution Inquiry

External Email
Case 2:12-cv-00102-SFC-RSW ECF No. 590-4 filed 07/31/20 PagelD.20648 Page 5 of 6

Good morning Emma (and Jen)
I’ve had a change in schedule, alas, and need to move our call. Would noon work?

Jon

Sent from my iPhone

On Jul 14, 2020, at 4:28 PM, Burton, Emma <EBurton@crowell.com> wrote:

Hi Jon —
Tomorrow (Wednesday) at 10:00amEST works well on my end.

| will forward a calendar invite with a dial-in number shortly and look forward to
connecting then.

Best,
Emma

From: Jon Cuneo [mailto: JonC@cuneolaw.com]
Sent: Tuesday, July 14, 2020 4:02 PM
To: Burton, Emma

Cc: Scott DiCarlo; Alfonso.Rogers@kcdlc.com; sraiter@larsonking.com; Dewitt M.
Lovelace; Sparky (gmail.com); DonBarrettPA@gmail.com; Jennifer Kelly; Sasse, Daniel;
Arbabi, Deborah

Subject: Re: Auto Parts - Reserve Distribution Inquiry

External Email

10am tomorrow, Wednesday 7/15?

Sent from my iPhone

On Jul 13, 2020, at 10:59 PM, Burton, Emma <EBurton@crowell.com> wrote:

Jonathan —
Thank you for your letter regarding reserve fund distribution in the

Dealership settlements. | would like to schedule a time to discuss in
more detail. Please let me know your availability for a call this week.

Best,
Case 2:12-cv-00102-SFC-RSW ECF No. 590-4 filed 07/31/20 PagelD.20649 Page 6 of 6

Emma

Emma Burton | Crowell & Moring LLP
1001 Pennsylvania Avenue NW | Washington, DC 20004
202-624-2974 (direct) | 301-602-9536 (mobile)

From: Jennifer Kelly [mailto:jkelly@cuneolaw.com]
Sent: Friday, July 10, 2020 5:29 PM

To: Burton, Emma
Cc: Scott DiCarlo; Alfonso.Rogers@kcdlc.com; Jon Cuneo;
‘sraiter@larsonking.com’; Dewitt M. Lovelace; Sparky (gmail.com);

Jennifer Kelly; DonBarrettPA@gmail.com
Subject: Auto Parts - Reserve Distribution Inquiry

External Email

Ms. Burton —

Please see the attached letter responding to your settlement
reserves distribution inquiry.

Take care,
Jen

Jennifer E. Kelly

Cuneo Gilbert & LaDuca, LLP
Suite 200

4725 Wisconsin Avenue, NW
Washington, DC 20016
202-789-3960 (main)
202-905-0995 (direct)
202-734-8537 (cell)

jkelly@cuneolaw.com

The information contained in this message may be attorney-client or
work-product privileged and should be treated as confidential
information intended only for the use of the individual or entity named
above. If the reader of this message is not the intended recipient, or the
employee or agent responsible to deliver it to the intended recipient,
you are hereby notified that any dissemination, distribution or copying
of this communication is strictly prohibited. If you have received this
communication in error, please immediately notify us by return e-mail,
destroying the original message and any copies.

<2020.07.10 Cuneo Letter to E Burton re Reserves
Distribution.pdf>
